DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species B, and Species qq in the reply filed on 2/2/2022 is acknowledged.
Applicant's election with traverse of Species 1, Species I and Species a1 in the reply filed on 2/2/22 is acknowledged.  The traversal is on the ground(s) that a search of all species would not present an undue burden.  This is not found persuasive because this is a method claim that requires implanting an electrode or stimulating a target at entirely different sites, as claimed. These are patentably distinct and totally separate sites, as shown in figure 9A of the applicant’s drawings. Perhaps if the electred claims were drawn to an apparatus that was merely *capable of* being implanted at the various sites, then the search may be the same for every site, as where a device is implanted does not necessarily affect the structure. But in this case, if the Examiner searched specifically for the straight sinus, for example, the Examiner would not necessarily find art for the vein of Rosenthal, for example, and vice versa. Each distinct site would require a distinct search that would not necessarily overlap. This is the definition of a search burden (see MPEP 808.02(C) and 808.01(a)). 
Additionally, the Examiner reminds the applicant that the presence of Markush claims means that the unelected species will automatically be searched, if necessary (see MPEP 803.02).

Claims 6-14, 16-20 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/2/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/21, 2/2/22 and 2/8/22 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 15, 22, 23, 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Opie et al. (US 2018/0303595, hereinafter Opie) in view of Pachon-Mateos et al. (US 2019/0091475, hereinafter Pachon).
Regarding claims 1-5 and 28, Opie discloses a method for treating epilepsy wherein a first endovascular carrier in the form of an expandable stent 101 with an electrode array 131 is implanted in the transverse sinus or the superior sagittal sinus to detect an electrophysiological signal of the subject (par. 0011, 0106 and 0300 and figures 6-7E). The electrophysiological signal can be sent to and analyzed using a neuromodulation unit 12 (par. 0301 and 0090). In response to the detected and analyzed signal, closed loop feedback can occur to stimulate the vagus nerve to treat the epilepsy using stents 101 (par. 0114, 0153, 0299, 0300, 0307). However, Opie is 
Attention is directed to the Pachon reference, which discloses a nerve detection and stimulation device, and thus is analogous art with Opie (see abstract). Specifically, Pachon discloses that the vagus nerve can be stimulated by implanting an electrode array in the internal jugular vein superior to a jugular foramen (par. 0005, 0072, 0091, 0092, 0162). Pachon further discloses this treatment is applicable to treating epilepsy (par. 0002). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to stimulate the vagus nerve as required by Opie by implanting an electrode array in the internal jugular vein superior to the jugular foramen as taught by Pachon, as Pachon discloses this location avoids unwanted side effects caused by stimulating the vagus nerve closer to the heart (par. 0002 for motivation). 
Regarding claims 22 and 23, Opie discloses that the stents are connected to the neuromodulation unit 12 via leads extending through the neck (see figure 2A-3 and par. 0090 and 0100) but is silent as to the exact diameter of the leads. In reviewing the applicant’s specification, no criticality has been attributed to this specific lead diameter, other than it is designed to fit within the sagittal sinus. As the leads of Opie are also designed to extend through the sagittal sinus, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that the leads of Opie could be 0.5-1.0mm in diameter in order to fit within the sagittal sinus. Furthermore, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the 
Regarding claims 25 and 26, Opie discloses that the neuromodulation unit 12 has a magnet that aligns with an external magnet of an extracorporeal device 16 in order to send power and data between the two devices (par. 0092, 0155-0156, 0180).
Regarding claims 21 and 27, Opie discloses that the neuromodulation unit 12 can be implanted in “any suitable location” (par. 0305) but is silent as to the unit being implanted within the forearm, and the extracorporeal device 16 being part of an armband. However, the forearm is a “suitable location” for the neuromodulation unit, and if the unit was in the forearm, having the extracorporeal unit in an armband would make logical sense in order to allow the magnets to align as described in the above paragraph. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s basic invention to modify Opie to implant the neuromodulation unit in the forearm as this would be a “suitable location” as desired by Opie and that if the unit was in the forearm, having the extracorporeal unit in an armband would make logical sense in order to allow the magnets to align as described in the above paragraph.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20140288667, US 20190038438, US 20180236221, US 2007015006.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric D. Bertram/Primary Examiner, Art Unit 3792